—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 14, 1993, convicting him of sodomy in the second degree (three counts), sexual abuse in the first degree (three counts), and sexual abuse in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evi*363dence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Balletta. J. P., Miller, O’Brien and Copertino, JJ., concur.